DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 10/19/2018 and10/30/2019 have been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 10/23/2017. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1, 4, and 6-7 are pending. Claim 2 has been previously cancelled. Claims 3 and 5 have been cancelled. Claims 1, 4, and 6-7 are still pending. Claims 1, 6, and 7 are the independent claims. Claims 1 and 6-7 have been amended. This Allowance is 
                                                 Allowance
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims no longer contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Response to Arguments
With respect to applicant’s “Amendments and Remarks” filed on 1/25/2021: Applicant’s remarks have been fully considered and are found persuasive. Applicants remarks will be addressed in the order they were presented.
Office note: Since applicant has cancelled Claims 2-3 and 5 all rejections and objections based thereon are considered moot.
With respect to the Objection to Claims 3-4 applicant’s “Amendments and Remarks” have been fully considered and are persuasive. The Objection to Claims 3-4 have been withdrawn.
With respect to the claim rejections on Claims 1, 3-4, and 6-7 under 35 U.S.C. § 112 (b), applicant’s “Amendments and Remarks” have been fully considered and are persuasive. The rejections under 35 U.S.C. § 112 (b) for Claims 1, 3-4, and 6-7 have been withdrawn.
Claims 1 and 6-7 under 35 U.S.C. § 103, applicant’s “Amendments and Remarks” have been fully considered and are persuasive. The rejections under 35 U.S.C. § 103 for Claims 1 and 6-7 have been withdrawn.
Allowable Subject Matter
With respect to Claims 1, 4, and 6-7: Claims 1 and 6-7 have been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
The allowable subject matter found in the Claim 1 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “generate a trajectory for causing the subject vehicle to pass by a side of the structure by setting a second gap larger than the first gap, and in response to recognizing that the oncoming vehicle has passed by the subject vehicle in the opposite direction, cause the subject vehicle to travel along the trajectory”. 
The allowable subject matter found in the Claims 6 and 7 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “in response to determining that the moving body is entering the dead angle region, causing the subject vehicle to stop until the recognition unit recognizes that the oncoming vehicle has passed 
The closest prior art of reference is Ono (United States Patent Publication 2008/0097699).  Ono is also vehicle motion control system, however Ono does not specifically state a system with the limitations as cited above.
Another prior art of reference is Battles et al. (United States Patent Publication 2019/0051061). Battles is also system and method for broadcasting vehicle control modes, however Battles does not specifically state the limitations as cited above.
Both of these references either independently or in combination fail to anticipate or teach the limitations as cited above in combination with the other claimed limitations. Therefore Claims 1 and 6-7 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed on PTO form 892 attached with this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JESS WHITTINGTON/Examiner, Art Unit 3669